                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

MITCHELL G ZIMMERMAN,

        Plaintiff,
                                                  Case No. 19-cv-361-bbc
   v.

WISCONSIN DEPARTMENT OF
CORRECTIONS, TONY EVERS,
KEVIN A. CARR, ERIC MUELLENBACH,
AND DIRECTOR OF SEX OFFENDER
PROGRAMS FOR THE STATE OF
WISCONSIN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case.




        /s/                                              7/12/2019
        Peter Oppeneer, Clerk of Court                     Date
